1

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
8
                                     AT TACOMA
9    SHELLI BURTON,                        )
                                           ) CASE NO. 3:18-cv-5803RSL
10                  Plaintiff,             )
                                           )
11             v.                          ) ORDER FOR EAJA FEES
                                           )
12   COMMISSIONER OF SOCIAL SECURITY,      )
13                                         )
                    Defendant.             )
14                                         )

15
            Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the
16
     total amount of $2,414.40 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), shall
17

18   be awarded to Plaintiff subject to any offset allowed under the Department of Treasury’s Offset

19   Program, as discussed in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

20          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not
21   subject to any offset allowed under the Department of the Treasury’s Offset Program, then the
22
     check for EAJA fees shall be made payable to Plaintiff’s attorney, Amy Gilbrough.
23

24

25

                                                                   Douglas Drachler McKee & Gilbrough, LLP
                                                                   1904 Third Avenue Suite 1030
     ORDER FOR EAJA FEES                                           Seattle, WA 98101
     [No. 3:18-cv-5803] - 1                                        (206) 623-0900
1           Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be

2    mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,
3    Washington 98101.
4

5
            Dated this 11th day of June, 2019.
6

7                                                       A
                                                        ROBERT S. LASNIK
8                                                       UNITED STATES DISTRICT JUDGE
9
     Presented by:
10

11   S/AMY M. GILBROUGH____________
     AMY M. GILBROUGH
12   Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Douglas Drachler McKee & Gilbrough, LLP
                                                                 1904 Third Avenue Suite 1030
     ORDER FOR EAJA FEES                                         Seattle, WA 98101
     [No. 3:18-cv-5803] - 2                                      (206) 623-0900
